Citation Nr: 0003427	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-34 146	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
April 1946, and from October 1950 to November 1950.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the RO which 
denied an increased rating for a low back disorder, rated 20 
percent disabling.


REMAND

The Board finds that the veteran's claim for an increased 
rating for the service-connected low back disorder is well 
grounded, meaning plausible, and the file indicates there is 
a further VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999);  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

In April 1995, the veteran filed a claim for an increased 
rating for his service-connected low back disorder.  He 
stated that his back disorder had worsened and that he had 
received treatment and had been examined at both Butler and 
University Drive VA Medical Centers (VAMCs).  At his November 
1995 hearing, the veteran also referred to apparent recent VA 
treatment.  Although the RO obtained some VA outpatient 
records from 1999, it did not obtain all VA medical records 
pertinent to the period of the current claim.  In the 
judgment of the Board, all such VA records should be obtained 
because they are constructively of record and may contain 
information vital to the veteran's claim.  Bell v. Derwinski, 
2 Vet.App. 611 (1992); Murincsak v. Derwinski, 2 Vet.App. 
363  (1992).

The veteran's last VA compensation examination for his low 
back disorder was in June 1995.  In July 1998, the RO ordered 
another examination, but in September 1998, the VAMC reported 
that the veteran had twice failed to report for examination.  
Under the circumstances of this case, the veteran should be 
given one more opportunity to report for VA examination to 
evaluate his low back disorder.  He should understand, 
however, that if, without good cause, he fails to report for 
VA examination, his increased rating claim will be denied in 
accordance with 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a low back disorder since 
1994.  The RO should obtain the related 
medical records, including all reports 
from the University Drive  and Butler 
VAMCs.

2.  Thereafter, the RO should schedule 
the veteran for another VA examination to 
determine the severity of the service-
connected low back disorder.  The claims 
folder should be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All findings necessary for 
rating the disability should be reported 
in detail.  [The RO should remind the 
veteran that if, without good cause, he 
fails to report for the scheduled VA 
examination, his increased rating claim 
will be denied in accordance with 
38 C.F.R. § 3.655.]

3.  After the foregoing, the RO should 
review the veteran's claim for an 
increased rating for his service- 
connection low back disorder.  If the 
veteran fails to report for VA 
examination, 38 C.F.R. § 3.655 should be 
applied.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental 




statement of the case and given an 
opportunity to respond, and then the case 
should be returned to the Board for 
further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


